Citation Nr: 1016033	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  10-07 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to benefits under 38 U.S.C. § 1805 as a child 
born with spina bifida.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from November 1968 to 
September 1970.  He is deceased.  The appellant is his adult 
child.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2008 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

According to the December 2009 VA Form 9 received from the 
appellant, a personal hearing before a Veterans Law Judge 
seated at the RO has been requested, but not yet scheduled.  
Therefore, because the appellant has not yet been afforded 
such a hearing, a remand of this appeal is required.    

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a personal 
hearing at the RO before a member of the 
Board of Veterans' Appeals seated at the 
RO as soon as practical.  She also must be 
afforded timely notification of the date 
and location of this hearing.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

